Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues Harada (US 20180225835) does not teach each and every element of independent claim 1. In particular, that the limitation “using the perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data, the plurality of submaps comprising a perceived submap generated using the perception data and a static submap generated using the static map data, an area of the perceived submap being selected to include an area within a sensor radius of the vehicle when the vehicle is at the pose;” and that because of this deficiency, a case of prima facie obviousness cannot be established. 
Harada does indeed not teach the entirety of this limitation. That being said Harada is still of relevance, and does teach “using perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data”, explained below and in the previous Office Action, in paragraphs [0028], [0038], [0039], and [0060]. As such, arguments against this portion of the limitation are unpersuasive. The remaining portion of the limitation is indeed not taught by Harada and necessitate updated grounds of rejection, relying on Harada in view of Mendonca (US 20170357858). As such, arguments against this portion of the limitation are moot and updated rejections have been provided below. 
Applicant argues independent claims 18 and 23 include similar features and therefore are allowable for the same reasons. 
This is unpersuasive for the same reasons as laid out above. 
Applicant argues none of Sim (US 20190113925), Xu (US 20190266418), or Kalai (US 20130147846), remedy the alleged deficiency of Harada as explained above. 
None of these references are required to remedy the deficiency of Harada, as Mendonca has already remedied it. As such, these arguments are unpersuasive. 
Applicant argues the dependent claims which depend upon claims 1, 18, or 23 are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 
Additional review of the claims has also resulted in the discovery of additional deficiencies, not previously noted in claims 23 and 26, which are directed towards the non-statutory subject matter of “a tangible machine-readable medium comprising instructions thereon”, and necessitate a 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claims 23 and 26, the claim(s) do not satisfy the STEP 1 requirement of the 2019 PEG because they are directed toward a tangible machine-readable medium comprising instructions thereon and are not limited to non-transitory embodiments.  Claim(s) encompassing transitory embodiments of machine readable medium, such as applicant’s claimed tangible machine-readable medium, have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to at least one non-transitory embodiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 11, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180225835) in view of Mendonca et al. (US 20170357858).
In regards to claim 1, Harada teaches a system for providing map data to a vehicle, (Fig 1 & 2) comprising: 
at least one sensor that collects perception data; ([0079] sensor system 120 includes one or more radar, lidar, sonar, or cameras.)
a static map memory that stores static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps.)
a cache memory; ([0037] map data stored in cache memory.) and 
at least one processor in communication with the static map memory, the at least one processor being programmed to perform operations comprising: ([0029] map alignment 170 system includes or works with processor 110.)
accessing pose data describing a pose of the vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
using the perception data and the pose data to generate a plurality of submaps for the vehicle from the static map data; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be 
caching the plurality of submaps in the cache memory; ([0028] map alignment system 170, divides map data 260 into two separate grids. The divided grids are submaps. [0041] divided grids are stored in cache or working memory.)
receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
	Harada does not teach:

However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, by incorporating the teachings of Mendonca, such that either one of the submaps of Harada is determined based on the camera and pose information as explained in Mendonca or an additional submap is added based on the same camera and pose information, both within a sensor radius. 
The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers. 

In regards to claim 2, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising:
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to 
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle.)
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle as a response.)

In regards to claim 3, Harada, as modified by Mendonca, teaches the system of claim 2, the operations further comprising:
identifying a sub-region of interest along a route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] center points of the tiles are determined to at least check which tiles are the closest to the vehicle.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and
merging the second portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into a cache or working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 5, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual 

In regards to claim 11, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising: 
requesting static map data from the static map memory based on at least one of pose and route plan data describing a route of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0056] relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. One of ordinary skill would have understood that a request for a map must happen first in order to effectively determine a travel path for the vehicle.) and
merging the requested static map data into submaps and generating a response message including the merged submaps in response to the map request. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle.)

In regards to claim 18, Harada teaches a computer-implemented method of providing map data to a vehicle autonomy system of a vehicle, (Fig 3 & 7) comprising: 
collecting perception data using at least one sensor of the vehicle; ([0079] sensor system includes one or more radar, lidar, sonar, or cameras.)

generating a plurality of submaps from static map data, the generating of the plurality of submaps based on at least one of the pose of the vehicle and the perception data; ([0028] map alignment system divides map 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles may be optimized for pose. [0038] map alignment system acquires at least a portion of map data using various sensors integrated with the vehicle 100. [0076], [0077] sensor system of vehicle includes internal vehicle sensors that determine information about the vehicle and environment sensors that determine information about the driving environment. This is in the form of perception data and must be within a sensor radius of the vehicle as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. As route and pose are accessed and the tiles are optimized for these factors, pose must factored into determining the plurality of grids around the vehicle. Likewise, at minimum, the closest tile must be updated with sensor information.)
caching the plurality of submaps in a cache memory; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.)
receiving a map request from the vehicle autonomy system; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
Harada does not teach:
generating a plurality of submaps from static map data, the generating of the plurality of submaps based on at least one of the pose of the vehicle and the perception data, the plurality of submaps comprising a perceived submap generated using the perception data and a static submap generated using the static map data, an area of the perceived submap being selected to include an area within a sensor radius of the vehicle when the vehicle is at the pose;
However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 

The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers.

In regards to claim 19, Harada, as modified by Mendonca, teaches the method of claim 18, further comprising:
determining a current submap including the vehicle based on the pose data; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information.)
deriving at least one point from the current submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.) 
determining a portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one point; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. As the tiles are of a predetermined size, the neighboring tiles must be within a predetermined radius of the center point, which is also a sensor radius, for example, of a gps sensor.) and


In regards to claim 20, Harada, as modified by Mendonca, teaches the method of claim 19, further comprising:
identifying a sub-region of interest along the route; ([0038] map module can determine closest tile to the vehicle. The closest tile is a sub-region of interest along the route of the vehicle.)
determining a portion of the cached plurality of submaps in the sub-region of interest using the pose data; ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. [0060] map may be divided and optimized relative to pose. [0039] maps may be determined at least in part on the route, which includes pose information and closest tiles to the vehicle and neighboring tiles to those tiles are loaded.)
deriving at least one geometric point from each of the portion of the cached plurality of submaps in the sub-region of interest; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid.)
determining a second portion of the cached plurality of submaps that is within a predetermined sensor radius of the at least one geometric point for each received submap; ([0039] determines a center point of closest map in relation to vehicle, then determines relevant neighboring tiles from second grid. 
merging the second portion of the cached plurality of submaps to generate a merged submap, the response to the vehicle autonomy system comprising the merged submap. ([0032] alignment module optimizes tiles by smoothing and aligning features. This is merging the submaps together. [0056] these relevant tiles are loaded into working memory, [0057] which is then used to control the vehicle. This must be transmitted to the vehicle somehow, and one of ordinary skill in the art would have understood it would have been a response to the earlier request.)

In regards to claim 23, Harada teaches a tangible machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, causes the at least one processor unit to perform operations comprising: ([0095] may take the form of programs stored in computer-readable storage medium.)
accessing pose data describing a pose of a vehicle; ([0083] processor 110 of map alignment system 170 may communicate with vehicle to determine various information, including control movement, speed, maneuvering, heading, and direction, which forms a pose of the vehicle.)
accessing static map data; ([0037] map data 260 may be stored in database 250 on a memory or stored in map alignment system 170 memory 210. [0071] map data can include one or more static obstacle maps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle.)
using perception data collected by at least one sensor of the vehicle and the pose data to generate a plurality of submaps for the vehicle from the static map data; ([0028] map alignment system 170 divides map data 260 into two separate grids. The divided grids are submaps. [0039] maps may be accessed based on the route the vehicle plans to follow and preloaded to the vehicle. [0060] map tiles 
caching the plurality of submaps at a cache memory; ([0028] map alignment system 170, divides map data 260 into two separate grids. The divided grids are submaps. [0041] divided grids are stored in cache or working memory.)
receiving a map request from a vehicle autonomy system of the vehicle; ([0091] autonomous driving module may, in combination with the map alignment system, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle.) and 
providing a response to the vehicle autonomy system, the response based on at least one of the cached plurality of submaps. ([0091] autonomous driving module may, in combination with the map alignment system 170, be configured to determine travel paths, driving maneuvers, modifications, based on sensor information, the driving scene, and other relevant information. One of ordinary skill would have understood that the autonomous driving module must request a map from the map alignment system first in order to effectively determine a travel path for the vehicle and this requires a response. Relevant information must include divided grids.)
Harada does not teach:

However, Mendonca teaches creating map information using cameras and the pose of a user device, which may be integrated within a vehicle ([0052]-[0055], [0009]). The new map information may be stored in one or more of a local feature map, a prior map, or a global map ([0069]), where the maps are quantized into individual units, taking, for example, the form of cubes when the map is a 3D map ([0052]). Further, the prior map may be built of features within a predetermined threshold distance of the camera ([0082]).  Still further, all camera information must be within a sensor radius as the sensors are only able to acquire reliable data within a manufacturer determined radius, adjusted by visibility. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping instructions of Harada, by incorporating the teachings of Mendonca, such that either one of the submaps of Harada is determined based on the camera and pose information as explained in Mendonca or an additional submap is added based on the same camera and pose information, both within a sensor radius. 
The motivation to do so is that, as acknowledged by Mendonca, such a modification allows for correcting for errors ([0054]), which thereby improves the safety of the vehicle and the passengers. 

In regards to claim 24, Harada, as modified by Mendonca, teaches the system of claim 1, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data 

In regards to claim 25, Harada, as modified by Mendonca, teaches the method of claim 18, the generating of the plurality of submaps also being based on route information for the vehicle. ([0039] mapping module uses route data to determine tiles closest to the vehicle. Mapping module then loads closest and neighboring tiles.)

In regards to claim 26, Harada, as modified by Mendonca, teaches the tangible machine-readable medium of claim 23, the operations further comprising accessing route plan data describing a route of the vehicle, wherein the generating of the plurality of submaps is also using the route plan data. ([0039] mapping module uses route data to determine tiles closest to the vehicle. This necessarily requires accessing route pan data describing the route before determining closest tiles. Mapping module then loads closest and neighboring tiles.)

Claims 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view Mendonca, in further view of Sim (US 20190113925).
In regards to claim 4, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising converting at least one of the cached submaps to a lane graph, the response to the vehicle autonomy system comprising the lane graph.
However, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph.

The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well.

In regards to claim 21, Harada, as modified by Mendonca, teaches the method of claim 18.
Harada, as modified by Mendonca, does not teach: further comprising converting at least one of the cached submaps to a lane graph, the response to the vehicle autonomy system comprising the lane graph.
Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information in lane information, which is a lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping method of Harada, as already modified by Mendonca, by incorporating the teachings of Sim, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, as modified by Mendonca, and this information may be transmitted to the vehicle based upon a request.
The motivation to do so is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. 

In regards to claim 22, Harada, as modified by Mendonca and Sim, teaches the method of claim 21, further comprising generating a submap-to-submap transform graph comprising a transform from a reference frame of a first submap of the cached plurality of submaps to at least one neighbor submap neighboring the first submap. ([0032] alignment module optimizes tiles by smoothing inaccuracies and aligning features within tiles to correct inaccuracies. This may be done for individual tiles or groups of tiles. This is providing a transform between neighboring submaps, and may be used for all tiles along a route. One of ordinary skill would have understood that the maps must be aligned based on some rule set, which is a transform graph, which is necessarily present. [0060] map tiles may be aligned based on pose, and [0039] the closest map tile to the vehicle. This transforms the map tiles based on the vehicle pose, into the vehicle's reference frame based on the vehicle's location.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Xu et al. (US 20190266418).
In regards to claim 6, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: wherein an application program interface executing at the at least one processor is programmed to generate the map request on behalf of the vehicle autonomy system, the vehicle autonomy system comprising at least one of a perception stack, a prediction stack, and a motion planning stack.
However, Xu teaches data representing lane information may be compiled for an autonomous driving stack including a perception layer, a world model management layer, a planning layer, a control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Xu such that when a request is made for map information, it is made for an autonomous driving stack including layers devoted to perception, prediction, and planning.
The motivation to do so is that, as acknowledged by Xu, implementing such a stack with these layers, allows for aiding the autonomous vehicle in navigating the driving surface safely and effectively ([0047]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, Sim, and common sense. 
In regards to claim 7, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising: generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and
determining, by a multiplexer executed by the at least one processor, that at least one of the cached plurality of submaps does not match the perceived local map, the response to the vehicle autonomy system also being based at least in part on the perceived local map.
However, Sim teaches that when a camera recognizes information around the vehicle, including lane information accurately and the map information is determined to be unreliable, the camera information will be used ([0106]). This is a case in which the map information and the camera information do not match.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and common sense such that when map data is determined to be unreliable and camera data is determined to be reliable, camera data may instead be used by the vehicle, which is a situation in which the camera and map information do not match.
The motivation to do so is that, as acknowledged by Sim, this allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 8, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising: 
generating a perceived local map based on environmental data received from the at least one sensor at the vehicle, the perceived local map describing at least one lane of travel for the vehicle; and
providing the perceived local map to a multiplexer executed by the at least one processor. 
Sim teaches cameras may be used by to update map information relating to the surroundings of the vehicle ([0041], [0042]). This is a perceived local map generated from perception data. This information may be determined to be reliable and selected to control the vehicle ([0106]).
One of ordinary skill would have recognized it is conventional and common to provide data to a multiplexer.
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and common sense, such that the system may generate map 
The motivation to do so is that, as acknowledged by Sim, determining mapping information from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 9, Sim teaches the vehicle may be equipped with image sensors that capture image data ([0047], [0048]), and may compare sensed information with map information to update the map information, including specifically lane information ([0076]). Because this is comparing sensed information with map information to update lane information, the system must be able to form an approximation of lane information as perceived by the sensors, this is a perceived lane graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, Sim, and common sense, by further incorporating the teachings of Sim, such that a lane approximation can be formed by sensors, which can then be used to update map information.
The motivation to do so is that, as acknowledged by Sim, determining mapping information, including lane information, from sensors allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

In regards to claim 10, Sim teaches sensor data may be used to update map information, including lane information ([0076]). This is merging map information and perceived lane information, which is a perceived lane graph.

The motivation to do so is that, as acknowledged by Sim, updating mapping information, including lane information, with sensor information allows for improving the accuracy and safety of autonomous driving ([0023]) and which one of ordinary skill in the art would have recognized extends to manual and semi-autonomous driving as well.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Sim and Kalai et al. (US 20130147846). 
In regards to claim 12, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising:
requesting large radius map data centered around the vehicle;
converting the large radius map data into a plurality of lane graphs; and
determining to re-request the large radius map data.
However, Sim teaches generating a lane model using equations of curves and GPS coordinates ([0128], [0129]). This model is then used to control the vehicle and based primarily on map information ([0137]). This is converting map information into lane information, which is a lane graph and is transforming route information to lane information ([0134]-[0136]). As such, this acts as a route translator.
Kalai teaches map data may be stored in different zoom levels, with a different radii and different number of map tiles associated with each level ([0033], [0034]). A server may be configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Sim and Kalai, such that the vehicle may determine lane information based at least in part upon map information, which includes the tiles of Harada, as modified by Mendonca, translate the map information into driving route information including lane information, different zoom levels of map information with different associated radii of map tiles may be requested from a server that handles map requests, rendered into a map image, including lane information, and requested dynamically based upon a window of map information centered on the vehicle.
The motivation to determine lane information from map information is that, as acknowledged by Sim, this allows for autonomous driving to be performed even when sensor information is unreliable ([0137]), which allows for safer driving. Likewise, one of ordinary skill in the art would have recognized this advantage extends to manual driving as well. Further, the motivation to determine different levels of zoom and associated map information is that, as acknowledged by Kalai, different zoom levels may have a different number of map tiles associated with them ([0034]) which allows for different levels of information to be requested from a server. The motivation to adapt requesting and determine when to request maps is that, as acknowledged by Kalai, a vehicle may change position and the order of received information may be more efficient and advantageous based on the position of the vehicle ([0063]). One .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mendonca, in further view of Kalai.
In regards to claim 17, Harada, as modified by Mendonca, teaches the system of claim 1.
Harada, as modified by Mendonca, does not teach: the operations further comprising asynchronously selecting the at least one of the cached plurality of maps based on a progress of the vehicle along a route.
Kalai teaches map information may be requested based on a viewing window state, which may be centered on the vehicle, which changes as the vehicle approaches different portions of the route ([0063]). This is a map requester that determines when to request and re-request map data. Further, a server may be configured to transmit map information to client devices ([0037]). The map information is requested by the vehicle based on location from the server and relevant information is sent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the mapping system of Harada, as already modified by Mendonca, by incorporating the teachings of Kalai, such that the vehicle may request map information from a server based on the progress of the vehicle along a route.
The motivation to adapt requesting and determine when to request maps is that, as acknowledged by Kalai, as a vehicle changes position, the order of received information may be beneficially changed based on the position of the vehicle ([0063]), which may be more efficient and advantageous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson et al. (US 8948954) teaches a vehicle that can make control determinations based upon a confidence in lane estimation.
Kalai et al. (US 20120143504) teaches prefetching map information for use in guiding a vehicle along a route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661